Citation Nr: 1010143	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Newark, 
New Jersey Department of Veterans' Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The objective medical evidence of record reflects that 
bilateral hearing loss did not originate in service or for 
many years thereafter, was not aggravated by active service 
and is not related to any incident during active service.

2.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that tinnitus is 
related to acoustic trauma during the Veteran's active 
service.

3.  The objective medical evidence of record reflects that a 
skin condition did not originate in service or for many years 
thereafter, was not aggravated by active service and is not 
related to any incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for the establishment of service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for a skin condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the February 2008 rating decision, he 
was provided notice of the VCAA in August 2007.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The Veteran also received notice in August 2007 and June 
2008, pertaining to the downstream disability rating and 
effective date elements of his claims, and was furnished a 
Statement of the Case in June 2008 with subsequent re-
adjudication in August 2008 and September 2008 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's service treatment records are not available.  
After a complete search at the National Personnel Records 
Center (NPRC), the NPRC reported, in August 2007, that the 
record is fire-related and there are no service treatment 
records or Surgeon General Officer's reports.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In November 2007 and January 2008 letters, the RO 
informed the Veteran that the record was fire-related and 
requested him to provide any possible alternative records 
related to his service.  After receiving no additional 
response or records from the Veteran relating to his 
treatment in service, the RO issued a memorandum in January 
2008, finding that the service treatment records were 
unavailable.  

Thus, the Board finds that all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes a formal finding of the 
unavailability of the Veteran's service records, private 
medical records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss and tinnitus, if manifested 
to a compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

1.  Bilateral hearing loss and tinnitus

The Veteran contends that that both his current bilateral 
hearing loss and tinnitus are related to his active service 
due to acoustic trauma from excessive noise exposure.

The Veteran's DD form 214 reflects that he was associated 
with the 90th Field Artillery Battalion, his military 
occupational specialty (MOS) was chief of detail and he 
fought in campaigns in the Southern Philippines during World 
War II.  Therefore, this evidence supports the Veteran's 
claims that he was exposed to excessive noise during active 
service.

As noted above, in an August 2007 response, the NPRC reported 
that the record is fire-related and there are no service 
treatment records or Surgeon General Officer's reports.  In 
November 2007 and January 2008 letters, the RO informed the 
Veteran that the record was fire-related and requested him to 
provide any possible alternative records related to his 
service.  After receiving no additional response or records 
from the Veteran relating to his treatment in service, in 
January 2008, the RO issued a formal finding of 
unavailability of the service treatment records.  

An October 1998 private audiology report included audiometric 
findings of pure tone hearing threshold levels that are shown 
in graphic form instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
This report, however, reflects speech recognition scores of 
88 percent in the right ear and 92 percent in the left ear, 
establishing that, in October 1998, the Veteran had a 
disability due to impaired hearing within VA standards.  See 
38 C.F.R. § 3.385 (2009).

Private and VA medical records from June 2007 to July 2008 
reflect that the Veteran was variously treated for and 
diagnosed with a history of hearing loss and tinnitus.  

VA outpatient treatment reports from June 2007 reflect that 
the Veteran complained of hearing loss for five years, denied 
tinnitus and reported exposure to loud noise in service.  He 
was diagnosed with hearing loss at this time.  

In a July 2007 VA audiological evaluation, the Veteran 
reported having privately purchased hearing aids since 1998.  
He also reported that he served in the army from 1944 to 
1946, working in the artillery, and sustained exposure to 
very loud noise with no hearing protection.  The Veteran 
reported having gradual bilateral hearing loss for many years 
with intermittent tinnitus happening for at least a few 
years.  He stated he was a retired compositor with some 
exposure to machines but "not heavy machines."  Audiometric 
testing revealed severe to moderately severe to profound 
mixed hearing loss from 250 Hertz to 8000 Hertz, bilaterally.  

In a September 2007 VA outpatient treatment report, the 
Veteran was seen for a follow-up for his severe to moderately 
severe to profound mixed hearing loss.  The VA physician 
found that the conductive component of hearing loss was 
likely due to tympanosclerosis.  

In a February 2008 VA audiology examination, the examiner 
found that the results for pure tones were inconsistent and 
unreliable and therefore, no statement could be made about 
the Veteran's hearing loss at this time for rating purposes.

In a May 2008 VA audiology examination, the Veteran stated 
that he served in the U.S. Army as a Field Artillery 
Commander.  His reported military noise exposure included 
exposure to artillery noise during combat without the 
provision of ear protection.  He also reported occupational 
noise exposure as a typesetter for over 40 years, without the 
use of ear protection.  The Veteran denied any recreational 
noise exposure.  He complained of hearing loss for the past 
15 years and tinnitus for the past 10 years.  The Veteran was 
diagnosed with moderately-severe to profound mixed hearing 
loss from 500 to 4000 Hertz bilaterally and recurrent, 
indeterminate tinnitus.  

The May 2008 VA examiner opined that the Veteran's hearing 
loss was less likely than not caused by or the result of 
service in an artillery unit during wartime.  The examiner 
explained that the nature of the Veteran's mixed hearing loss 
was not consistent with noise exposure etiology and was most 
consistent with a medical condition of the middle ear system.  
As the Veteran was diagnosed with tympanosclerosis in 2007, 
the examiner found that this was most consistent with the 
nature of his bilateral hearing loss.  The examiner also 
noted that current scientific evidence asserted that hearing 
loss related to acoustic exposure or trauma occurred 
immediately at the time of insult and was not found to be 
present with a progressive onset.  He found that the 
Veteran's reported onset of hearing loss was 10 years ago, 52 
years following his military service, and had progressed in 
severity since that time and thus the recent onset of hearing 
loss and the progressive nature of hearing loss was most 
consistent with tympanosclerosis.  Finally, the examiner 
noted that the Veteran reported a history of 2 years of 
military noise exposure and 40 years of civilian occupational 
noise exposure.  

With respect to the Veteran's tinnitus, the May 2008 VA 
examiner found that tinnitus was not caused by or the result 
of active duty.  In this regard, the examiner found that no 
service treatment reports were provided to document tinnitus 
was incurred in or aggravated by service.  He also found that 
there was no currently ear-related service-connected 
condition which would support a relationship between the 
onset of tinnitus and military service.  Finally, the 
examiner noted that the Veteran reported a recent onset of 
tinnitus 10 years ago, 53 years following his military 
service. 

In a June 2008 letter, the Veteran's private physician, Dr. 
E.M.J., reported that the Veteran was suffering from severe 
hearing loss and severe tinnitus, which the Veteran 
attributed to loud noise exposure during his active service.  
Dr. E.M.J. reported that the Veteran's medications, medical 
history and surgical history were reviewed.  Finally, Dr. 
E.M.J. concluded that he agreed with the Veteran that he had 
noise-induced hearing loss.  

In a July 2008 private medical record, Dr. E.M.J. found that 
the Veteran's tinnitus and hearing loss were more likely than 
not related to his military service.

After a review of the record, the Board concludes that 
entitlement to service connection for bilateral hearing is 
not warranted.  In this regard, the Board finds that 
bilateral hearing loss was not shown in service or for many 
years thereafter.  While the Veteran's DD form 214 supports 
his claims that he was exposed to excessive noise during 
active service, the evidence of record demonstrates that the 
Veteran was not treated for bilateral hearing loss until 
October 1998, approximately 52 years following his separation 
from active service.  The Board notes that while the May 2008 
VA examiner provided medical evidence indicating there was no 
nexus between Veteran's bilateral hearing loss and his in-
service noise exposure and the June 2008 and July 2008 
provide medical evidence of nexus between Veteran's bilateral 
hearing loss and his in-service noise exposure.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board notes that the May 2008 VA examiner's conclusions, 
stating that the Veteran's hearing loss was less likely than 
not caused by or the result of service in an artillery unit 
during wartime, was predicated upon a review of the claims 
file and provided an extensive rationale.  In this respect, 
the VA examiner cited relevant findings from the Veteran's 
medical records in providing an etiological relationship to 
the Veteran's tympanosclerosis based upon the nature of his 
hearing loss, as well as scientific data indicating that 
hearing loss related to acoustic exposure or trauma occurred 
immediately at the time of insult and was not found to be 
present with a progressive onset.  The Board finds this 
conclusion is consistent with the evidence of record and 
affords this opinion greater weight than the opinion provided 
by the Veteran's private physician which, in finding that the 
Veteran had noise induced hearing loss and that his bilateral 
hearing loss was more likely than not related to his military 
service, did not provide any rationale or bases for either 
conclusion.  Finally, the objective medical evidence of 
record demonstrates that the Veteran was not treated for 
hearing loss following his active service until October 1998, 
approximately 52 years following his active service, thereby 
further supporting the May  2008 VA examiner's opinion.  

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Board acknowledges the Veteran's statements 
that his current hearing loss is related to his military 
service.  However, these contentions regarding a relationship 
between bilateral hearing loss and exposure to noise in 
service are statements of causation.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As such, the preponderance of the evidence is against a 
finding that the Veteran's current bilateral hearing loss is 
related to his active military service.  Therefore, the claim 
for service connection for bilateral hearing loss is denied.

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current tinnitus was incurred during his 
active service.  As noted above, the Veteran's service 
information supports his reports of exposure to excessive 
noise during his active service.  The post service medical 
evidence of record reflects that the Veteran is currently 
diagnosed with tinnitus.  The Board finds that, as was the 
case with the Veteran's hearing loss, there are conflicting 
opinions of record furnished by both the Veteran's private 
physician and a VA physician with respect to the relationship 
of the Veteran's tinnitus to service, however, due to the 
subjective nature of [tinnitus], the veteran, as a layperson 
is competent to testify as to his symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Therefore, with respect 
to the conflicting opinions provided in the record, the Board 
finds that, taken together, along with the Veteran's 
statements that he was exposed to excessive noise in service 
and his tinnitus resulted from that noise exposure, they put 
the evidence in relative equipoise.  

As such, resolving all reasonable doubt in favor of the 
Veteran, service connection for tinnitus is warranted.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).

2.  Skin Condition

The Veteran contends that that his current skin condition, 
claimed as skin rashes, is related to his active service as 
he was treated in 1945 during his service in the Philippines.

The Veteran's DD form 214 reflects that he fought in 
campaigns in the Southern Philippines during World War II.

As noted above, following an August 2007 response from the 
NPRC finding that the record is fire-related and there are no 
service treatment records or surgeon general officer's 
reports and after the issuance of November 2007 and January 
2008 letters to the Veteran informing him that that the 
record was fire-related and requesting him to provide any 
possible alternative records related to his service, the RO 
issued a formal finding of unavailability of the service 
treatment records in January 2008.  

VA outpatient treatment reports reflect that in July 2007, a 
physical examination revealed fungal toenail changes and in 
February 2008, an examination of the extremities revealed 
numerous nevi and seborrheic/senile keratosis.  

A July 2008 private medical report reflects that the Veteran 
reported that he first developed a fungal infection of the 
feet during World War II, while fighting in the South Pacific 
and that over the years and the condition had progressed to 
affect all his toenails and many fingernails.  He was 
diagnosed with onchomychosis of both feet.

After a careful review of the record, the Board concludes 
that entitlement to service connection for a skin condition, 
is not warranted.  While the Veteran's DD form 214 reflects 
he served in the Philippines during his active service, there 
is no evidence of record of any treatment for a skin 
condition during service or service for many years 
thereafter.  The Board notes that while the Veteran was 
diagnosed with onchomychosis of both feet in July 2008, no 
medical evidence of record has related this condition to his 
active service.  As the objective evidence of record reflects 
no treatment for a skin condition during active service and 
no medical evidence has been received providing a 
relationship between the Veteran's current skin condition and 
his active military service, the claim for service connection 
for a skin condition is denied.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
Veteran is competent to report his that he developed a fungal 
infection of the feet during World War II which progressed 
over the years to affect all his toenails and many 
fingernails statements, his he is not competent to report 
that that his current skin condition is related to his active 
service, as these contentions are statements of causation.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also finds that these statements of a continuity of symptoms 
are not supported by the medical evidence of record which 
demonstrates no complaints, findings or treatment for this 
condition for many years following active service.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and a skin condition, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a skin rash is denied.




____________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


